United States Court of Appeals
                     For the First Circuit
No. 02-1409

              PEDRO J. MONTES; ELIZABETH QUINONES;
          PEDRO MONTES-QUINONES; JOSUE MONTES-QUINONES,

                     Plaintiffs, Appellants,

                               v.

          PONCE MUNICIPALITY; RAFAEL CORDERO SANTIAGO;
        GILBERTO COLON-RODRIGUEZ; MARCO MORALES-BARBOSA;
           RAMOS CRUZ-LOPEZ; JOSE M. GALARZA-CAPIELO,

                     Defendants, Appellees.


     The opinion of this Court issued on October 31, 2003 is
amended as follows:

     On the cover sheet replace "Seyla, Circuit Judge," with
"Lynch, Circuit Judge,"